 
Exhibit 10.10
 
INTERNAP NETWORK SERVICES CORPORATION
2014 STOCK INCENTIVE PLAN


STOCK GRANT CERTIFICATE


1.           Award of Stock Units. Internap Network Services Corporation (the
“Company”) hereby awards to the employee or director (“Participant”) named in
the Notice of Grant of Stock Award (“Notice”), the total number of RSUs set
forth on the Notice (the “Award”), subject to the terms, definitions and
provisions of the Internap Network Services Corporation 2014 Stock Incentive
Plan (the “Plan”), which is incorporated herein by reference, and the terms of
this Stock Grant Certificate (the “Certificate”) and Plan Prospectus. Unless
otherwise defined herein, terms not defined in this Certificate shall have the
meanings ascribed to them in the Plan. In the event of a conflict between the
terms and conditions of the Plan and those of this Certificate, the terms and
conditions of the Plan shall prevail.
 
2.           Terms of Award.
 
2.1           Lapsing of Restrictions. Subject to the limitations contained
herein, the restrictions on the Award shall lapse, and the Award shall vest, as
provided in the Notice, provided that vesting shall cease upon the termination
of Participant’s status as an Eligible Employee or a Director. The period during
which the RSUs are subject to restrictions imposed by the Plan and this
Certificate shall be known as the “Restricted Period.” The RSUs will be
converted to shares of Company Stock on a one-for-one basis promptly after the
Award vests (but in no event later than the 15th day of the third month after
the vesting date). No Stock will be issued if the RUSs do not vest.
 
2.2           Forfeiture. Simultaneously with termination of Participant’s
status as an Eligible Employee or a Director, Participant shall automatically
forfeit any remaining unvested RSUs and relinquish any rights in the unvested
RSUs and the Stock underlying the unvested RSUs.
 
2.3           Number of Shares of Stock. The RSUs and the number of shares of
Stock underlying the Award may be adjusted from time-to-time as provided in
Section 13 of the Plan.
 
3.           Registration and Listing; Securities Laws.
 
3.1           Registration and Listing. The Award is conditional upon (a) the
effective registration or exemption of the Plan and the Stock underlying the
RSUs under the Securities Act of 1933 and applicable state or foreign securities
laws, and (b) the effective listing of the stock on The Nasdaq Stock Market, or
the Company’s then-current exchange of listing.
 
3.2           Securities Laws. By accepting the Award, Participant represents
and warrants that Participant is acquiring the RSUs and any Stock issued
thereunder as awarded under the Notice and this Certificate for Participant’s
own account and investment and without any intent to resell or distribute the
Stock.
 
4.           Rights as a Stockholder. During the Restricted Period, Participant
shall have no voting, dividend, liquidation and other rights with respect to the
Stock underlying the RSUs until the RSUs vest and the RSUs are converted to
shares of unrestricted Stock. The RSUs shall be subject to any restrictions on
transferability or risks of forfeiture imposed pursuant to the Plan, the Notice
or this Certificate. After the restrictions applicable to the RSUs lapse and the
RSUs are converted to Shares, Participant shall have all stockholder rights,
including the right to transfer the Shares, subject to such conditions as the
Company may reasonably specify to ensure compliance with federal and state
securities laws.
 


-1-

 



 

 
5.             No Obligation to Employ; Voluntary Participation. Nothing in this
Certificate or the Plan shall confer on Participant any right to continue in the
employ of, or other relationship with, the Company or an affiliate, or limit in
any way the right of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause. By accepting this Award,
Participant acknowledges and agrees that Participant’s participation in the Plan
is voluntary and has not been induced by expectation of employment, appointment,
continued employment or continued appointment, as applicable.
 
6.             Withholding. The Company shall be entitled to (a) withhold and
deduct from Participant’s future wages (or from other amounts that may be due
and owing to Participant from the Company), or make other arrangement for the
collection of, all legally required amounts necessary to satisfy any and all
federal, provincial, state and local withholding and employment-related tax
requirements attributable to the RSUs or Stock issued upon vesting of the RSUs
under this Certificate, including, without limitation, the award or vesting of
the Stock units or the issuance of the Stock; or (b) require Participant
promptly to remit the amount of such withholding to the Company before taking
any action with respect to the RSUs. Unless the Company’s Compensation Committee
provides otherwise, withholding may be satisfied by withholding common stock to
be received or by delivery to the Company of previously-owned common stock of
the Company. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares from any escrow provided for herein.
 
7.             Transferability. Until the restrictions lapse as set forth herein
and the RSUs are converted to Stock, the RSUs may not be transferred in any
manner otherwise than by will or by the laws of descent and distribution. All
rights with respect to the RSUs are exercisable during Participant’s lifetime
only by Participant.
 
8.             Interpretation. Any dispute regarding the interpretation of this
Certificate shall be submitted by Participant or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Compensation
Committee shall be final and binding on the Company and Participant.
 
9.             Governing Law. This Certificate shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
 
10.           Entire Agreement. The Plan, Notice and Prospectus are hereby
incorporated by reference and made a part hereof. This Certificate, Plan, Notice
and Prospectus constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.


11.           Successors and Assigns. The Company may assign any of its rights
under this Certificate. This Certificate shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Certificate shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
12.           Amendments. This Certificate may be amended or modified at any
time only by an instrument in writing signed by each of the parties hereto.


13.           Language. The parties hereto have expressly requested that this
Certificate, all documents incorporated herein by reference, any notices or
other documents to be given under such Certificate and other documents related
thereto be drawn up in the English language. Les parties aux
 


-2-

 



 

 
présentes ont expressément exigé que le présent certificat et tous les documents
qui y sont incorporés par renvoi, ainsi que tout avis donné en vertu dudit
certificat ou tout autre document qui s’y rapporte, soient rédigés en anglais.


14.           Acceptance. By executing the Notice, Participant acknowledges
receipt of a copy of the Plan, Notice and Prospectus and this Certificate and
that Participant has read and understands the terms and provisions hereof and
thereof, and accepts the Award subject to all the terms and conditions of the
Plan, Notice and Prospectus and this Certificate. Participant acknowledges that
there may be adverse tax consequences upon acceptance of the Award and that
Participant should consult a tax adviser prior to such exercise or disposition.


 

-3-



 